DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are moot in view of the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21-26, 29, 31-36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9203463 B2 (hereinafter “Asrani”) in view of US 20140087786 A1 (hereinafter “Tani”) and US 20110250928 A1 (hereinafter “Schlub”).
Claim 21: Asrani teaches an apparatus (see 306 in FIG. 3; 400 in FIG. 4), comprising: 
a radio-frequency component (e.g., see 302 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals (e.g., see Col. 5, Lns. 20-24); 
a capacitance sensing component (see 316, 330 in FIG. 3; ‘TO CAP SENSE/CAP SENSE’ in FIG. 4) configured to generate capacitance data based on signals received from a set of capacitance sensors (see 312, 313, 334, 322, 327, 328, 334, in FIG.3; see 414, 410, 334, 332, 327, 328 in FIG. 4), wherein the capacitance data indicates a set of capacitances of a set of respective antennas, or indicates a set of changes in capacitance detected for the set of respective antennas (see 326, 308 in FIG. 3; 406, 418, 326, 420 in FIG. 4; see Col. 5, Lns. 45-61; 6:4-14 for capacitance detection data of antenna with regard to antenna 308 and sensors 312, 313 and around device; 6:45-48 for indication of amount of capacitance or change in capacitance; 6:56-63; 7:2-10 for capacitance detection with regard to antenna 326 and sensors 327, 328 and around device; and 12:65 to 13:4 for capacitance detection and adjustment with respect to the GPS and Bluetooth/Wi-Fi antennas of FIG. 4; where the sensors provide capacitance data for at least the main antenna and diversity/MIMO antennas and subsequent antennas around the device); and 

Asrani does not explicitly teach the capacitance sensing component comprising a comparator and the capacitance sensing component configured to generate, by the comparator, the capacitance data. Although it is necessary for Asrani’s sensors to have a timing signal, Asrani does not explicitly teach a timing block, wherein the signals are received from the set of capacitance sensors in response to providing a trigger signal by the timing block. Asrani does not explicitly teach the processing component configured 
However, Tani teaches a capacitive proximity detection sensor circuit (2, e.g., see FIG. 2) which detects capacitance of an object (e.g., see Para. 29) utilizing conductor (1) and comprising a comparator (23, e.g., see Para. 31) which generates capacitance data for execution by the processing component. Furthermore Asrani teaches a timing block (e.g., see 21, D1, R1, 22, in FIG. 2 providing the burst timing signal within timing sampling signal shown in FIG. 3, e.g., see Para. 34), wherein the signal is received from the capacitance sensor in response to providing a trigger signal by the timing block (e.g., see Para. 34 of detection signal being provided in response to the sampling signal).
Furthermore, Schlub teaches an apparatus (e.g. see 10 in FIG. 1, 7), comprising: a radio-frequency component configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 34 in FIG. 2); a capacitance sensing component (e.g., see 44 in FIG. 2; ‘capacitance’ or ‘proximity sensors’), the capacitance sensing component configured to generate data based on signals received from a set of capacitance sensors (e.g., see Para. 43 ,60, 64, 77, 87), and wherein the data indicates a set of data of a set of respective antennas (e.g., Id.); and a processing component (e.g., 28 in FIG. 2; 66 in FIG. 4), coupled to the radio-frequency component and the capacitance sensing component, the processing component configured to compensate for attenuation caused by a proximate conductive object, wherein to compensate for the attenuation, the processing component is further configured to adjust a combined radiation pattern of the set of respective antennas based on the data, wherein the 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the capacitance sensing component with a comparator, for generating the capacitance data, especially since a comparator is one of the most basic methods to compare values, in order to easily and simply compare the detected capacitance with a reference value and determine whether an object is present or not as taught by Tani. Additionally, before the effective filing date of the invention, it would have been obvious to a skilled artisan to provide a timing block to the capacitance sensors of Asrani, wherein the signals are received from the set of capacitance sensors in response to providing a trigger signal by the timing block as taught by Tani in order to continuously monitor the capacitance sensors of Asrani for the presence of a human object or proximate object so as to reduce the deteriorating effects of the object on the antenna in a more timely manner.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the processing component of Asrani is configured to adjust a combined radiation pattern of the set of respective antennas, wherein the combined radiation pattern is directed to avoid the proximate object including any of the adjustment methods as taught by Schlub (e.g., in Paras. 9, 23, 33, 77) in order to reduce interference by the proximate object which may reduce antenna performance or be detrimental to antenna operation.
Claim 22: the modified invention of Asrani teaches the apparatus of claim 21, wherein the set of respective antennas comprises multimode antennas (e.g., see 
Claim 23: the modified invention of Asrani teaches the apparatus of claim 22, wherein to adjust the combined radiation pattern, the processing device is configured to adjust a transmission phase of one or more of the set of respective antennas (e.g., see Para. 79-81 of Schlub).
Claim 24: the modified invention of Asrani teaches the apparatus of claim 22, wherein to adjust the combined radiation pattern, the processing device is configured to change the frequency band used by the set of respective antennas (e.g., see Asrani, 10:6-15 where the matching or tuning is a frequency change or shift; the change in frequency inherently causes a change in the radiation pattern since no two frequency bands of operation have exactly similar radiation pattern; e.g., see communication band changes described in Para. 9, 23, 33, 89 of Schlub).
Claim 25: the modified invention of Asrani teaches the apparatus of claim 21, wherein to adjust the combined radiation pattern, the processing device is configured to configure the set of respective antennas to operate in a space diversity configuration (e.g., see Asrani, 6:56-60; 9:20-23 where 326 is a diversity / MIMO antenna which configuration requires at least two antennas in a space diversity configuration, i.e., 308 or 406 in a diversity / MIMO configuration with 326; space diversity necessarily leads to radiation pattern change; e.g., see MIMO or space diversity adjustment in Para. 29, 33, 77, 89 of Schlub).
Claim 26: the modified invention of Asrani teaches the apparatus of claim 25, wherein to configure the set of respective antennas to operate in the space diversity 
Claim 29: the modified invention of Asrani teaches the apparatus of claim 21, wherein to adjust the combined radiation pattern, the processing device is configured to adjust a power of a radio frequency signal transmitted by one or more antennas of the set of respective antennas (e.g., see power adjustment using capacitance/proximity sensor data in Para. 23, 33; 57,77).
Claim 31: the modified invention of Asrani teaches the apparatus of claim 21, wherein adjusting the combined radiation pattern is further based on determining that a first capacitance of the set of capacitances is not greater than the threshold capacitance or that a first change in the set of changes in capacitance is not greater than the threshold change in capacitance (e.g., see 5:55-58; 9:56-68; 10:1-6).
Claim 32: Asrani teaches a method (e.g., see FIG. 6), comprising: 
receiving, by the sensing block (e.g., sensing circuits 316, 330), one or more signals from a capacitance sensor (see 312, 313, 334, 322, 327, 328, 334 in FIG. 3; see 414, 410, 334, 332, 327, 328 in FIG. 4); 
generating capacitance data based on the one or more signals (e.g., see 600, 604 in FIG. 6), wherein the capacitance data indicates capacitances detected (e.g., see 5:55-61; 9:55-68; 10:1-6) for a set of antennas (see 326, 308 in FIG. 3; see 406, 418, 326, 420 in FIG. 4; e.g., see Col. 5, Lns. 45-61; 6:4-14 for capacitance detection data of antenna with regard to antenna 308 and sensors 312, 313 and around device; 6:45-48 
compensating (e.g., see 610 in FIG. 6) for attenuation caused by a proximate conductive object by adjusting a radiation pattern of an antenna of the set of antennas, based on the capacitance data (where the proximate object, i.e., human or user, attenuates the antenna and the processing component compensates for the attenuation by adjusting a radiation pattern of antennas 308 or 406 and 326 based on top right/left interference detection or bottom right/left interference detection and then adjusting/changing the antenna pattern by adjusting the transmit power reduction/compensatory antenna impedance tuning, i.e., “…the presence of a user’s hand can degrade antenna performance…increased likelihood of these detrimental effects”, see 1:56-61; “…transmit power reduction…”, see 2:33-39; “…processor processes the detection signal information to generate tuning control signals to trigger…compensatory antenna tuning…”, see 2:51-55; see 9:34-42).
Asrani does not explicitly teach the capacitance sensing component comprising a comparator and the capacitance sensing component configured to generate, by the comparator, the capacitance data. Asrani does not explicitly teach providing, by a timing block, a trigger signal to the sensing block operatively coupled to the capacitance 
However, Tani teaches a capacitive proximity detection sensor circuit (2, e.g., see FIG. 2) which detects capacitance of an object (e.g., see Para. 29) utilizing conductor 1 and comprising a comparator (23, e.g., see Para. 31) which generates capacitance data for execution by the processing component. Furthermore, Tani teaches providing, by a timing block (e.g., see 21, D1, R1, 22, in FIG. 2 providing the burst timing signal within timing sampling signal shown in FIG. 3, e.g., see Para. 34), a trigger signal to a sensing block (e.g., Cs, 24-26 in FIG. 2) operatively coupled to a capacitance sensor (e.g., see Para. 34 of detection signal being provided in response to the sampling signal). 
Furthermore, Schlub teaches an apparatus (e.g. see 10 in FIG. 1, 7), comprising: a radio-frequency component configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 34 in FIG. 2); a capacitance sensing component (e.g., see 44 in FIG. 2; ‘capacitance’ or ‘proximity sensors’), the capacitance sensing component configured to generate data based on signals received from a set of capacitance sensors (e.g., see Para. 43 ,60, 64, 77, 87), and wherein the data indicates a set of data of a set of respective antennas (e.g., Id.); and a processing component (e.g., 28 in FIG. 2; 66 in FIG. 4), coupled to the radio-frequency component and the capacitance sensing component, the processing component configured to compensate for attenuation caused by a proximate conductive object, wherein to compensate for the attenuation, the processing component is further configured to adjust a combined radiation pattern of the set of respective antennas based on the data, wherein the 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the capacitance sensing component with a comparator, for generating the capacitance data, especially since a comparator is one of the most basic methods to compare values, in order to easily and simply compare the detected capacitance with a reference value and determine whether an object is present or not as taught by Tani. Additionally, before the effective filing date of the invention, it would have been obvious to a skilled artisan to provide a timing block to the capacitance sensors of Asrani, wherein providing, by a timing block, a trigger signal to a sensing block operatively coupled to a capacitance sensor as taught by Tani in order to continuously monitor the capacitance sensors of Asrani for the presence of a human object or proximate object so as to reduce the deteriorating effects of the object on the antenna in a more timely manner.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement compensating for attenuation of Asrani is configured to adjust a combined radiation pattern of the set of respective antennas, wherein the combined radiation pattern is directed to avoid the proximate object including any of the adjustment methods as taught by Schlub (e.g., in Paras. 9, 23, 33, 77) in order to reduce interference by the proximate object which may reduce antenna performance or be detrimental to antenna operation.
Claim 33: Asrani teaches the method of claim 32, wherein the set of respective antennas comprises multimode antennas (e.g., see Asrani, 1:37-50; 8:34-43; where 
Claim 34: the modified invention of Asrani teaches the method of claim 33, wherein adjusting the combined radiation pattern comprises one or more of: adjusting a transmission phase of one or more of the set of antennas; or changing the frequency band used by the set of antennas (e.g., see Asrani 10:6-15 where the matching or tuning is a frequency change or shift; the change in frequency inherently causes a change in the radiation pattern since no two frequency bands of operation have exactly similar radiation pattern; e.g., see communication band changes described in Para. 9, 23, 33, 89 of Schlub; e.g., see phase changes in Para. 79-81 of Schlub).
Claim 35: the modified invention of Asrani teaches the method of claim 32, wherein adjusting the combined radiation pattern comprises configuring the set of antennas to operate in a space diversity configuration (e.g., see Asrani, 6:56-60; 9:20-23 where 326 is a diversity / MIMO antenna which configuration requires at least two antennas in a space diversity configuration, i.e., 308 or 406 in a diversity / MIMO configuration with 326; space diversity necessarily leads to radiation pattern change; e.g., see MIMO or space diversity adjustment in Para. 29, 33, 77, 89 of Schlub).
Claim 36: the modified invention of Asrani teaches the method of claim 35, wherein configuring the set of antennas to operate in the space diversity configuration comprises: enabling a first antenna of the set of antennas; and disabling a second antenna of the set of antennas (e.g., see switching of antennas to single antenna in Para. 23 of Schlub; e.g., see Para. 77 discussing switching from all four antennas in FIG. 7 to single antenna).

a set of antennas (see 326, 308 in FIG. 3; see 406, 418, 326, 420 in FIG. 4) configured to transmit and receive radio frequency signals (e.g., see Col. 5, Lns. 20-24); 
a set of capacitance sensors (see 312, 313, 334, 322, 327, 328, 334 in FIG. 3; see 414, 410, 334, 332, 327, 328 in FIG. 4) coupled to the set of respective antennas (via processor for sensed tuning capacitance of antenna); 
a memory (e.g., see ‘MEMORY’ in FIG. 1) configured to store capacitance data (e.g., see 6:48-53; 10:6-10), wherein the capacitance data indicates a set of capacitances detected for the set of respective antennas (e.g., see Col. 5, Lns. 45-61; 6:4-14 for capacitance detection data of antenna with regard to antenna 308 and sensors 312, 313 and around device; 6:45-48 for indication of amount of capacitance or change in capacitance; 6:56-63; 7:2-10 for capacitance detection with regard to antenna 326 and sensors 327, 328 and around device; and 12:65 to 13:4 for capacitance detection and adjustment with respect to the GPS and Bluetooth/Wi-Fi antennas of FIG. 4; where the sensors provide capacitance data for at least the main antenna and diversity/MIMO antennas and subsequent antennas around the device); 
a processing device (see 304 in FIG. 3) configured to: 
receive, by a sensing block (e.g., sensing circuits 316, 330), one or more signals from the set of capacitance sensors; 
generate the capacitance data based on the one or more signals (Id.); and
compensate for attenuation caused by a proximate conductive object, wherein to compensate for the attenuation, the processing devices is further configured to adjust a radiation pattern of an antenna of the set of respective antennas based on the 
Asrani does not explicitly teach the capacitance sensing component comprising a comparator and the capacitance sensing component configured to generate, by the comparator, the capacitance data. Asrani does not explicitly teach the capacitance sensing component comprising a timing block, and to provide, by the timing block, a trigger signal to the sensing block operatively coupled to the set of capacitive sensors. Asrani does not explicitly teach the processing device configured to adjust a combined radiation pattern of the set of respective antennas, wherein the combined radiation pattern is directed to avoid the proximate object.
However, Tani teaches a capacitive proximity detection sensor circuit (2, e.g., see FIG. 2) which detects capacitance of an object (e.g., see Para. 29) utilizing conductor 1 and comprising a comparator (23, e.g., see Para. 31) which generates capacitance data for execution by the processing component. Furthermore, Tani teaches providing, by a timing block (e.g., see 21, D1, R1, 22, in FIG. 2 providing the 
Furthermore, Schlub teaches an apparatus (e.g. see 10 in FIG. 1, 7), comprising: a radio-frequency component configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 34 in FIG. 2); a capacitance sensing component (e.g., see 44 in FIG. 2; ‘capacitance’ or ‘proximity sensors’), the capacitance sensing component configured to generate data based on signals received from a set of capacitance sensors (e.g., see Para. 43 ,60, 64, 77, 87), and wherein the data indicates a set of data of a set of respective antennas (e.g., Id.); and a processing component (e.g., 28 in FIG. 2; 66 in FIG. 4), coupled to the radio-frequency component and the capacitance sensing component, the processing component configured to compensate for attenuation caused by a proximate conductive object, wherein to compensate for the attenuation, the processing component is further configured to adjust a combined radiation pattern of the set of respective antennas based on the data, wherein the combined radiation pattern is directed to avoid the proximate object (e.g., see Para 9, 23, 33, 77, 81; e.g., see adjustment of a set of antennas in FIG. 8 by beam steering).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the capacitance sensing component with a comparator, for generating the capacitance data, especially since a comparator is one of the most basic methods to compare values, in order to easily and simply compare the detected capacitance with a reference value and determine whether an object is present or not 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the processing device of Asrani is configured to adjust a combined radiation pattern of the set of respective antennas, wherein the combined radiation pattern is directed to avoid the proximate object including any of the adjustment methods as taught by Schlub (e.g., in Paras. 9, 23, 33, 77) in order to reduce interference by the proximate object which may reduce antenna performance or be detrimental to antenna operation.

Claim 23, 26-30 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asrani in view of Tani, Schlub and US 8515496 B2 (hereinafter “Cheng”).
Claim 23: Asrani does not teach the apparatus of claim 22, wherein to adjust the combined radiation pattern, the processing device is configured to adjust a transmission phase of one or more of the set of respective antennas.
However, Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals 
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to substitute wherein to adjust the combined radiation pattern, the processing device of Asrani is configured to configure the set of respective antennas to operate in a known space diversity configuration (utilized in MIMO) for another known equivalent angle diversity configuration (utilized in SIMO or MISO) where a transmission phase of one or more of the set of respective antennas is configured as taught by Cheng resulting in the predictable result of improving antenna signal reception and/or transmission under a more limited overall operational number of antennas utilized in a diversity configuration (as would be the case with a MIMO configuration).
Claim 26: Asrani teaches the apparatus of claim 25, wherein to configure the set of respective antennas to operate in the space diversity configuration (e.g., see 6:56-60; 9:20-23 where 326 is a diversity / MIMO antenna which configuration requires at least two antennas in a space diversity configuration, i.e., 308 or 406 in a diversity / MIMO configuration with 326), however (while likely in a diversity / MIMO configuration scheme) Asrani does not explicitly teach the processing device is configured to: enable a first antenna of the set of respective antennas; and disable a second antenna of the set of respective antennas.
However Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals 
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to configure the respective antennas of Asrani in the space diversity configuration such that the processing device of Asrani is configured to: enable a first antenna of the set of respective antennas; and disable a second antenna of the set of respective antennas as taught by Cheng (i.e., Cheng’s teaching of switching off an antenna in a diversity / MIMO configuration which is not utilized for transmission and/or reception and turning on the antenna which is utilized) with the expectation of success of reduced SAR power exposure to a user (e.g., see 16:45-65) as taught by Cheng or to reduce the amount of power occupied by unnecessary operation of antennas not being utilized in the diversity / MIMO configuration.
Claim 27: Asrani does not explicitly teach the apparatus of claim 21, wherein to adjust the combined radiation pattern, the processing device is configured to configure the set of respective antennas to operate in an angle diversity configuration.
However Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 7:26-30; 12:8-16); a capacitance sensing component (see 335 in FIG. 3) configured to generate capacitance data based on signals received from a set of capacitance sensors (see 366 in FIG. 3; 435 in FIG. 4; see 12:62-65; 15:9-10), wherein 

Claim 28: Asrani does not explicitly teach the apparatus of claim 27, wherein to configure the set of respective antennas to operate in an angle diversity configuration, the processing device is configured to: combine radio frequency signals received by a first antenna (308/406) and a second antenna (326).
However Cheng teaches further teaches wherein to configure the set of respective antennas to operate in an angle diversity configuration, the processing device is configured to: combine radio frequency signals received by a first antenna and a second antenna (as noted previously, see 10:6-12 where SIMO and MISO configurations require angle diversity implementation combining signals of different phases / angles for multiple input antennas, i.e., MISO, or multiple output antennas, i.e., SIMO, and are substitutable alternatives for diversity / MIMO configurations).
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to substitute a known MIMO configurations for a known MISO or SIMO configuration as taught by Cheng wherein to configure the set of respective antennas to operate in an angle diversity configuration, the processing 
Claim 29: Asrani does not explicitly teach the apparatus of claim 21, wherein to adjust the combined radiation pattern, the processing device is configured to adjust a power of a radio frequency signal transmitted by one or more antennas of the set of respective antennas.
However Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 7:26-30; 12:8-16); a capacitance sensing component (see 335 in FIG. 3) configured to generate capacitance data based on signals received from a set of capacitance sensors (see 366 in FIG. 3; 435 in FIG. 4; see 12:62-65; 15:9-10), wherein the capacitance data indicates a set of capacitances detected for a set of respective antennas (see 384, 388 in FIG. 3; 410, 411, 413, 414 in FIG. 4; see 15:32-34; 16:3-5; 17:3-6); and a processing component (e.g., see 330 in FIG. 3), coupled to the radio-frequency component and the capacitance sensing component, the processing component configured to compensate for attenuation caused by a proximate conductive object (e.g., see 6:18-29; 16:11-16; 16:30-38), wherein to compensate for the attenuation, the processing component is further configured to adjust a combined radiation pattern of the set of respective antennas based on the capacitance data, 
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to implement wherein to adjust the combined radiation pattern, the processing device of Asrani is configured to: adjust a power of a radio frequency signal transmitted by the first antenna (308/406) of the set of respective antennas of Asrani as taught by Cheng with the reasonable expectation of success of reducing exposure of the antenna and SAR to a human or user which may absorb the radiation harmfully when the antenna is not optimally receiving and/or transmitting as taught by Cheng (e.g., see 16:45-65).
Claim 30: Asrani teaches the apparatus of claim 21, wherein the processing device is further configured to: determine whether the set of capacitances of respective antennas is greater than a threshold capacitance or whether the set of changes in capacitance of the set of respective antennas is greater than a threshold change in capacitance (e.g., see 9:56-68; 10:1-6). 

However Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 7:26-30; 12:8-16); a capacitance sensing component (see 335 in FIG. 3) configured to generate capacitance data based on signals received from a set of capacitance sensors (see 366 in FIG. 3; 435 in FIG. 4; see 12:62-65; 15:9-10), wherein the capacitance data indicates a set of capacitances detected for a set of respective antennas (see 384, 388 in FIG. 3; 410, 411, 413, 414 in FIG. 4; see 15:32-34; 16:3-5; 17:3-6); and a processing component (e.g., see 330 in FIG. 3), coupled to the radio-frequency component and the capacitance sensing component, the processing component configured to compensate for attenuation caused by a proximate conductive object (e.g., see 6:18-29; 16:11-16; 16:30-38), wherein to compensate for the attenuation, the processing component is further configured to adjust a combined radiation pattern of the set of respective antennas based on the capacitance data, wherein the combined radiation pattern is directed to avoid the proximate object (e.g., see 5:60-63 where two of the antennas can be switched between the four antennas thereby adjusting the combined radiation pattern of the four antennas; see FIGS. 8, 9, 
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to refrain from transmitting or receiving radio frequency signals via the set of respective antennas of Asrani as taught by Cheng in response to determining that the set of capacitances is greater than the threshold capacitance or that the set of changes in capacitance is greater than the threshold change in capacitance with the reasonable expectation of success of reduced SAR power exposure to a user (e.g., see 16:45-65) as taught by Cheng or to reduce the amount of power occupied by unnecessary operation of antennas not being utilized in the diversity / MIMO configuration.
Claim 36: Asrani teaches the method of claim 35, wherein configuring the set of antennas to operate in the space diversity configuration (e.g., see 6:56-60; 9:20-23 where 326 is a diversity / MIMO antenna which configuration requires at least two antennas in a space diversity configuration, i.e., 308 or 406 in a diversity / MIMO configuration with 326), however (while likely in a diversity / MIMO configuration 
However Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 7:26-30; 12:8-16); a capacitance sensing component (see 335 in FIG. 3) configured to generate capacitance data based on signals received from a set of capacitance sensors (see 366 in FIG. 3; 435 in FIG. 4; see 12:62-65; 15:9-10), wherein the capacitance data indicates a set of capacitances detected for a set of respective antennas (see 384, 388 in FIG. 3; 410, 411, 413, 414 in FIG. 4; see 15:32-34; 16:3-5; 17:3-6); and a processing component (e.g., see 330 in FIG. 3), coupled to the radio-frequency component and the capacitance sensing component, the processing component configured to compensate for attenuation caused by a proximate conductive object (e.g., see 6:18-29; 16:11-16; 16:30-38), wherein to compensate for the attenuation, the processing component is further configured to adjust a combined radiation pattern of the set of respective antennas based on the capacitance data, wherein the combined radiation pattern is directed to avoid the proximate object (e.g., see 5:60-63 where two of the antennas can be switched between the four antennas thereby adjusting the combined radiation pattern of the four antennas; see FIGS. 8, 9, 12-13 showing switching of at least two of four antennas adjusting/changing the combined radiation pattern of four antennas to avoid the proximate object; see 17:15-22; 19:28-38 where one or two of the four antennas are selected to be used, i.e., operating characteristics of the two of four are adjusted). Cheng further teaches wherein 
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to configure the respective antennas of Asrani in the space diversity configuration such that the processing device of Asrani is configured to: enable a first antenna of the set of respective antennas; and disable a second antenna of the set of respective antennas as taught by Cheng (i.e., Cheng’s teaching of switching off an antenna in a diversity / MIMO configuration which is not utilized for transmission and/or reception and turning on the antenna which is utilized) with the expectation of success of reduced SAR power exposure to a user (e.g., see 16:45-65) as taught by Cheng or to reduce the amount of power occupied by unnecessary operation of antennas not being utilized in the diversity / MIMO configuration.
Claim 37: Asrani does not explicitly teach the method of claim 32, wherein adjusting the combined radiation pattern comprises configuring the set of antennas to operate in an angle diversity configuration.

Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to substitute wherein to adjust the combined radiation pattern, the processing device of Asrani is configured to configure the set of respective antennas to operate in a known space diversity configuration (utilized in MIMO) for another known equivalent angle diversity configuration (utilized in SIMO or MISO) as taught by Cheng resulting in the predictable result of improving antenna signal reception and/or transmission under a more limited overall operational number of antennas utilized in a diversity configuration (as would be the case with a MIMO configuration).
Claim 38: Asrani does not explicitly teach the method of claim of claim 37, wherein configuring the set of antennas to operate in the angle diversity configuration comprises combining radio frequency signals received by a first antenna (308/406) and a second antenna (326).
However Cheng teaches further teaches wherein to configure the set of respective antennas to operate in an angle diversity configuration, the processing device is configured to: combine radio frequency signals received by a first antenna and a second antenna (as noted previously, see 10:6-12 where SIMO and MISO configurations require angle diversity implementation combining signals of different 
Before the effective filing date of the instant invention, it would have been obvious to a skilled artisan to substitute a known MIMO configurations for a known MISO or SIMO configuration as taught by Cheng wherein to configure the set of respective antennas to operate in an angle diversity configuration, the processing device is configured to: combine radio frequency signals received by the first antenna and the second antenna of Asrani with the predictable result of improving antenna signal reception and/or transmission under a more limited overall operational number of antennas utilized in a diversity configuration (as would be the case with a MIMO configuration).
Claim 39: Asrani teaches the method of claim 32, further comprising: determining whether the capacitances are greater than a threshold capacitance (e.g., see 9:56-68; 10:1-6). 
While Asrani teaches adjusting the impedance of an antenna in response to the detected capacitance being greater than a threshold capacitance (Id.), Asrani does not explicitly teach refraining from transmitting or receiving radio frequency signals via one or more antennas in response to determining that the capacitances are greater than the threshold capacitance.
However Cheng teaches an apparatus (see 300 in FIG. 3; 402 in FIG. 4; 505 in FIGS. 5-6), comprising: a radio-frequency component (see 332, 360 in FIG. 3) configured to generate radio-frequency signals and process radio-frequency signals (e.g., see 7:26-30; 12:8-16); a capacitance sensing component (see 335 in FIG. 3) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/Examiner, Art Unit 2845